          Case 5:20-cv-00774-FB Document 27 Filed 07/09/21 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF TEXAS
                SAN ANTONIO DIVISION
                 IN THE UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF TEXAS

                                 SAN ANTONIO DIVISION

  FUNDAMENTAL SPORTS                             §
  MANAGEMENT, LLC, ET AL                         §
  Plaintiff,                                     §
                                                 §
                                                 §
  V.                                             §                           SA-20-CA-774-FB
                                                 §
  MAYAR ZOKAEI                                   §
  Defendants.                                    §



(Consolidated with 5:20-cv-00775-FB)
GAINES; ROE-BRG
DEFENDANT'S RESPONSE TO THE PLAINTIFFS' MOTION FOR PARTIAL
     SUMMARY JUDGMENT AND MOTION FOR CONTINUANCE


TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

       Now respectfully comes Defendant, Mayar Zokaei, who files his Response to the
Plaintiffs' Motion for Partial Summary Judgment, and in support thereof would show unto the
court as follows:

                                     I.   INTRODUCTION

     The Plaintiffs' Motion should be denied on independent grounds. First, it is premature in
that Defendant has had no opportunity for discovery. The Court has directed the discovery
period to end on July 19, 2021. As of today, no depositions have been scheduled in this
case. None of the parties have been deposed. Recently, the respective counsel discussed
seeking leave of Court to extend the discovery deadline.


                             II. The Summary Judgment Standard

    Summary judgment is proper if the movant shows that there are no genuine issues of material
fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Tolan
           Case 5:20-cv-00774-FB Document 27 Filed 07/09/21 Page 2 of 3




v. Cotton, 572 U.S. 650, 656-57 (2014); see Celotex Corp. v. Catrett, 477 U.S.317, 322
(1986). The burden of proof in a summary judgment proceeding is on the same party who
would bear the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

                     III. Movant has submitted no evidence of attorneys' fees

     Movant is requesting attorneys' fees. Movant, however, provides no proof of entitlement to
attorneys' fees. If the movant is entitled to attorney fees as an element of damages, the movant
must request attorneys' fees both in ita complaint and in its motion for summary judgment. To
support its claim for attorney fees, the movant must prove the amount and reasonableness of the
fees with the summary-judgment proof, generally by affidavits.

      To support a claim for attorney fees from the adverse party, the party must offer the
following proof:

     1. The fees were necessary and incurred. The record must show that the attorney fees
were necessary and that they were incurred. Arthur Andersen & Co. v. Perry Equip. Corp., 945
S.W.2d 812, 818-819 (Tex. 1997).

     2. The fees were reasonable. In most cases, the party claiming attorney fees must
prove the attorneys fees were reasonable. Arthur Andersen, 945 S.W.2d at 818, see Smith v.
Smith, 757 S.W.2d 422, 424 (Tex. App.--Dallas 1988, writ denied)(reasonableness must be
supported by evidence).

    3. The fees were segregated. When a party is entitled to attorney fees from the adverse
party on one cause of action but not another, the party claiming attorneys' fees must segregate the
recoverable fees from the nonrecoverable fees. Tony Gullo Motors I, L.P. v. Chapa, 212
S.W.3d 299, 313 (Tex. 2006).

                                   IV. Request for Continuance

    Respondent Zokaei would respectfully request additional time in which to respond to this
Motion for Partial Summary Judgment. Respondent would respectfully invite the Court's
attention to the fact that presently, less than ten (10) days prior to the Court's discovery deadline
of July 19, 2021, no depositions at all have been obtained. Counsel for Respondent Zokaei has
repeatedly requested the deposition of a representative of Plaintiff, Fundamental Sports
Management. Despite those requests, the deposition has only recently been rescheduled for
August, well after the response date for this Motion for Partial Summary Judgment.

    If a party is unable to respond to a motion for summary judgment, it should request
additional time to obtain affidavits or to conduct discovery. Fed. R. Civ. P. 56(d)(2); see,
Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986). The purposes of a motion for continuance
are to (1) allow parties to conduct additional discovery and (2) alert the court that a summary
judgment ruling might be premature.
           Case 5:20-cv-00774-FB Document 27 Filed 07/09/21 Page 3 of 3




     Here, Respondent Zokaei respectfully requests a continuance to allow him to depose a
representative of Fundamental Sports Management and Mr. Patel. Respondent would
respectfully invite the Court's attention to the fact that he has previously, persistently requested
the deposition of a corporate representative of FSM but to no avail.        These depositions are
relevant and material.

   Respondent Zokaei respectfully requests a continuance for additional discovery at least until
August 31, 2021.

                                            Respectfully submitted,
                                            HIGDON LAWYERS

                                            /s/John D. Murphy_
                                            Paul A. Higdon
                                            SBOT: 095700700
                                            John D. Murphy
                                            SBOT: 14701475
                                            4900 Fournace, Suite 460
                                            Bellaire, Texas 77401
                                            713/223-7300 (telephone)
                                            713/223-7331 (fax)
                                            staff@higdonlawyers.com
                                            ATTORNEYS IN CHARGE
                                            FOR DEFENDANT
                                            MAYAR ZOKAEI


                   CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing instrument was served on all
counsel of record and interested parties in accordance with the Federal Rules of Civil Procedure
and the Local Rules of the Western District of Texas, San Antonio Division on this the 9th day of
July, 2021.

                                             /s/John D. Murphy
                                              John D. Murphy
